PER CURIAM.
Plaintiff claimed that an agreement was entered into with defendant under which each was to seek a purchaser for a farm listed for sale with defendant by the owner, and if either one was successful the commission would be shared equally. The next day defendant found a purchaser and received $1,300 as commission. Defendant’s version of the agreement was that plaintiff was to share in the commission only if he produced the purchaser. The jury awarded plaintiff one-half of the commission. The main proposition on the appeal is that the verdict is not sustained. The agreement was oral and whether it was as asserted 'by plaintiff or by defendant was a pure question of fact. The verdict as rendered on conflicting testimony has been approved 'by the trial court, and we find no legal ground for disturbing the decision, even though we suspect that defendant’s story was the one most likely to be true.
No consideration can be given the assignment of error to the ruling excluding the witness Iieinen’s testimony, for exception thereto was neither taken at the trial, nor in the motion for a new trial.
The order is affirmed.